       Case 2:20-cv-06224-VBF Document 1 Filed 07/13/20 Page 1 of 3 Page ID #:1




1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
3    Assistant United States Attorney
     Chief, Civil Division
4    BRENDAN T. MOCKLER (CBN 302083)
     Assistant United States Attorney
5    Chief, Financial Litigation Section
     ZORAN J. SEGINA (CBN 129676)
6    Assistant United States Attorney
7          Federal Building, Suite 7516AA
           300 North Los Angeles Street
8          Los Angeles, CA 90012
           Telephone: (213) 894-6606
9          Facsimile: (213) 894-7819
10         Email: Zoran.Segina@usdoj.gov

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                           UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15   UNITED STATES OF AMERICA,              No. CV 20-6224
16                     Plaintiff,              [CR 07-0287-VBF]
17               v.                         UNITED STATES OF AMERICA’S
                                            APPLICATION FOR ISSUANCE OF
18   AUSTIN B. EZENWA,
                                               WRIT OF CONTINUING
19                     Defendant.              GARNISHMENT TO GARNISHEE
                                               LOS ANGELES UNIFIED SCHOOL
20                                             DISTRICT
                                               [28 U.S.C. § 3205(b)]
21
                                               AND
22
                                               CLERK’S NOTICE OF
23                                             ENFORCEMENT TO DEBTOR
                                               [28 U.S.C. § 3202(b)]
24
25
26
27
28
           Case 2:20-cv-06224-VBF Document 1 Filed 07/13/20 Page 2 of 3 Page ID #:2




1             The United States of America, in accordance with 28 U.S.C. § 3205(b)(1), applies
2    for a Court Order Issuing a Writ of Continuing Garnishment in order to secure payment
3    on the criminal judgment debt entered in United States v. Austin B. Ezenwa, CR 07-
4    0287-VBF. In connection with this request, the United States also seeks the issuance of
5    a Clerk’s Notice pursuant to 28 U.S.C. § 3202(b), as prepared and submitted by the
6    United States as an attachment to this application.
7             On June 30, 2008, the Court entered an order imposing the following criminal
8    judgment debt against defendant-judgment debtor Austin B. Ezenwa:
9                 Restitution: $340,318.45
10                Special assessment: $200.00
11            Austin B. Ezenwa’s Social Security Number is XXX-XX-4801, and he resides in
12   Los Angeles, California. As of July 7, 2020, Austin B. Ezenwa’s criminal debt balance
13   is $328,864.53. Demand for payment of the above-stated debt was made upon
14   Defendant more than thirty (30) days before the date of this application, and Defendant
15   has not paid the amount due.
16            Garnishee Los Angeles Unified School District is believed to owe or will owe,
17   money or property to Defendant, or is in possession of property of Defendant, and
18   Defendant has a substantial nonexempt interest in the property. Specifically, it is
19   believed that Los Angeles Unified School District pays nonexempt disposable earnings
20   to Austin B. Ezenwa. By and through this Writ of Garnishment, the United States seeks
21   to garnish 25% of Austin B. Ezenwa’s disposable earnings for each pay period that Los
22   Angeles Unified School District owe or will owe, money or property to Austin B.
23   Ezenwa. 28 U.S.C. § 3205 (b)(1)(C); see also 15 U.S.C. § 1673. Disposable earnings
24   are calculated after applicable federal, state, and local taxes are deducted from Austin B.
25   Ezenwa’s gross earnings. 15 U.S.C. §1672(b).
26   ///

27   ///

28   ///

                                                  2
       Case 2:20-cv-06224-VBF Document 1 Filed 07/13/20 Page 3 of 3 Page ID #:3




1          The name and address of Garnishee or the Garnishee’s authorized agent is:
2                Los Angeles Unified School District
                 Attn: Payroll Administration/Tax Recon Unit
3
                 333 S. Beaudry Ave., Floor 27
4                Los Angeles, California 90017-5155
5    Dated: July 7, 2020                        Respectfully submitted,
6
                                                NICOLA T. HANNA
7                                               United States Attorney
                                                DAVID M. HARRIS
8                                               Assistant United States Attorney
                                                Chief, Civil Division
9                                               BRENDAN T. MOCKLER
10                                              Assistant United States Attorney
                                                Chief, Financial Litigation Section
11
                                                  /s/ Zoran J. Segina
12                                              ZORAN J. SEGINA
13                                              Assistant United States Attorney

14                                              Attorneys for Plaintiff
                                                United States of America
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
